Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 Commission File Number: 1-16349 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 04-3284631 (I.R.S. Employer Identification No.) 230 Broadway E. Lynnfield, Massachusetts 01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares outstanding of our only class of common stock as of February 11, 2008: 6,289,230 Page 1 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Page 2 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, March 31, 2007 2007 Assets: Current Assets Cash and cash equivalents $ 5,535,941 $ 5,498,259 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 4,440,530 4,336,234 Note receivable (current) 8,702 8,561 Loans receivable from registered representatives (current) 551,435 470,492 Prepaid income taxes 766,906 35,078 Marketable securities, at market value 246,815 206,530 Investments (short term) 1,246,856 745,315 Prepaid expenses 511,707 482,882 Total Current Assets 13,483,892 11,958,351 Property and equipment, net 1,344,519 1,396,793 Long Term Investments Loans receivable from registered representatives 268,322 191,305 Note receivable 747,617 747,617 Equity investments, at cost 190,000 190,000 Investments 185,638 1,169,606 Cash surrender value life insurance policies 353,787 275,201 1,745,364 2,573,729 Other Assets Other assets 64,346 72,199 Deferred tax asset, net 827,628 889,128 891,974 961,327 Total Assets $ 17,465,749 $ 16,890,200 Liabilities and Stockholders' Equity: Current Liabilities Accounts payable $ 1,071,955 $ 773,636 Accrued expenses 736,729 1,871,694 Notes payable - 838,358 Unearned revenues 1,635,708 100,363 Commissions payable 2,675,935 3,049,900 Securities sold, not yet purchased, at market value 4,384 711 Total Current Liabilities 6,124,711 6,634,662 Total Liabilities 6,124,711 6,634,662 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,293,115 issued and 6,289,230 outstanding at December 31,2007; 6,209,421 issued and 6,205,536 outstanding at March 31, 2007 . 62,931 62,094 Additional paid-in capital 10,023,410 9,721,749 Retained earnings 1,246,343 468,506 less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 38,489 33,324 Total Stockholders' Equity 11,341,038 10,255,538 Total Liabilities and Stockholders' Equity $ 17,465,749 $ 16,890,200 The accompanying notes are an integral part of these consolidated financial statements. Page 3 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2(UNAUDITED) Three Months Ended December 31, 2007 2006 Revenues Commission $ 19,552,008 $ 17,982,588 Advisory fees 2,752,804 1,888,576 Other fee income 421,439 402,410 Marketing revenue 314,444 427,425 Other income 230,261 212,627 Total Revenue 23,270,956 20,913,626 Commission and advisory fees expenses 18,190,813 16,498,437 Gross Profit 5,080,143 4,415,189 Operating Expenses: Advertising 460,114 138,302 Communications 197,344 123,922 Total Selling Expenses 657,458 262,224 Compensation and benefits 3,124,694 2,203,390 Regulatory, legal and professional 573,941 1,830,647 Occupancy 282,158 255,928 Other administrative expenses 302,155 286,064 Interest expense 3,931 4,621 Total Administrative Expenses 4,286,879 4,580,650 Total Operating Expenses 4,944,337 4,842,874 Operating Income (Loss) 135,806 (427,685) Income (loss) before taxes 135,806 (427,685) Provision (benefit) for income taxes 83,585 (106,756) Net Income (Loss) $ 52,221 $ (320,929) Earnings Per Common Share: Basic earnings per common share $0.01 ($0.05) Diluted earnings per common share $0.01 ($0.05) Share Data: Weighted average shares used in basic earnings per common share calculations 6,082,548 6,141,964 Incremental shares from assumed exercise of stock options 379,842 190,062 Weighted average shares used in diluted earnings per common share calculations 6,462,390 6,332,026 See Notes to Condensed Consolidated Financial Statements. Page 4 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Nine Months Ended December 31, 2007 2006 Revenues Commission $ 59,227,984 $ 50,730,928 Advisory fees 7,459,340 4,901,072 Other fee income 694,399 598,443 Marketing revenue 1,043,808 956,371 Other income 679,424 584,902 Total Revenue 69,104,955 57,771,716 Commission and advisory fees expenses 55,343,761 46,453,981 Gross Profit 13,761,194 11,317,735 Operating Expenses: Advertising 1,155,808 639,727 Communications 712,370 324,323 Total Selling Expenses 1,868,178 964,050 Compensation and benefits 7,181,897 6,629,987 Regulatory, legal and professional 1,500,833 3,763,689 Occupancy 877,545 721,436 Other administrative expenses 876,838 774,963 Interest expense 38,147 20,223 Total Administrative Expenses 10,475,260 11,910,298 Total Operating Expenses 12,343,438 12,874,348 Operating Income (Loss) 1,417,756 (1,556,613) Income (loss) before taxes 1,417,756 (1,556,613) Provision (Benefit) for income taxes 639,919 (468,227) Net Income (Loss) $ 777,837 $ (1,088,386) Earnings Per Common Share: Basic earnings per common share $0.13 ($0.18) Diluted earnings per common share $0.12 ($0.18) Share Data: Weighted average shares used in basic earnings per common share calculations 6,072,088 5,907,169 Incremental shares from assumed exercise of stock options 390,426 166,256 Weighted average shares used in diluted earnings per common share calculations 6,462,514 6,073,425 See Notes to Condensed Consolidated Financial Statements. Page 5 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY NINE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Common Amount Additional Comprehensive Retained Treasury Accumulated Stock Paid-In Income Earnings Stock Other Shares Capital (Deficit) Comprehensive Total Income (Loss) Balance at April 01, 2006 5,794,246 $ 57,942 $ 8,740,780 - $ 1,797,789 $ (30,135) $ 19,707 $ 10,586,083 Stock based compensation 394,992 3,950 870,723 874,673 Comprehensive income: Net (loss) (1,088,386) (1,088,386) Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gains arising during period no tax effect 8,003 No reclassification adjustment required - Other Comprehensive Income 8,003 8,003 Comprehensive Income (1,080,383) (1,080,383) Dividend payment to shareholders (245,218) (245,218) Balance at December 31, 2006 6,189,238 $ 61,892 $ 9,611,503 - $ 464,185 $ (30,135) $ 27,710 $ 10,135,155 Balance at April 01, 2007 6,209,421 $ 62,094 $ 9,721,749 - $ 468,506 $ (30,135) $ 33,324 $ 10,255,538 Stock based compensation 83,694 837 301,661 302,498 Comprehensive income: Net income 777,837 777,837 Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gains arising during period no tax effect 5,165 No reclassification adjustment required - Other Comprehensive Income 5,165 5,165 Comprehensive Income 783,002 783,002 Balance at December 31, 2007 6,293,115 $ 62,931 $ 10,023,410 - $ 1,246,343 $ (30,135) $ 38,489 $ 11,341,038 See Notes to Condensed Consolidated Financial Statements. Page 6 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Nine Months Ended December 31, 2007 2006 Cash flows from operating activities: Net income (loss) $ 777,837 $ (1,088,386) Adjustments to reconcile net income (loss) to net cash Provided by (used in) operating activities: Depreciation and amortization 284,775 206,456 Amortization U.S. Treasury Bills (8,013) (9,450) Change in deferred taxes 61,500 (706,961) Share-Based Compensation 250,126 707,080 Market adjustment Cash surrender value life insurance policy (24,143) (2,505) Stock-option compensation - 96,100 Change in marketable securities (36,612) (139,137) Gain on investments (4,395) (3,311) Change in operating assets and liabilities: Accounts receivable (104,296) 18,661 Prepaid expenses and other assets (20,972) 79,821 Prepaid income taxes (731,828) (134,611) Loans receivable from registered representatives (157,960) (130,948) Accounts payable 298,319 35,949 Accrued expenses (1,134,965) 200,008 Commissions payable (373,965) 177,119 Unearned revenues 1,535,345 1,615,485 Net cash provided by operating activities 610,753 921,370 Cash flows from investing activities: Purchases of property and equipment (232,501) (710,141) (Payments) Cash Surrender Value life insurance policy (54,443) (72,664) Purchases of Certificates of deposit (250,000) - Investments in U.S.Treasury Notes, Bills 750,000 (1,974,850) Changes in Note Receivable (141) (140) Net cash provided by (used in) investing activities 212,915 (2,757,795) Page 7 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED DECEMBER 31, 2(CONTINUED) (UNAUDITED) Nine Months Ended December 31, 2007 2006 Cash flows from financing activities: Payment of Note Payable $ (838,358) $ (94,573) Payment of dividends - (245,218) Exercise of stock options 52,372 71,492 Net cash used in financing activities (785,986) (268,299) Net Increase (decrease) in cash and cash equivalents 37,682 (2,104,724) Cash and cash equivalents, at the beginning of the period 5,498,259 7,718,682 Cash and cash equivalents, at the end of the period $ 5,535,941 $ 5,613,958 Supplemental disclosures of cash flow information: Interest paid $ 38,147 $ 20,223 Income taxes paid $ 1,310,247 $ 373,825 See Notes to Condensed Consolidated Financial Statements. Page 8 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 12/31/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED DECEMBER 31, 2007 (UNAUDITED) NOTE 1. ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES ORGANIZATION: Incorporated in July 1995, Investors Capital Holdings, Ltd. ("ICH") is a financial services holding company that operates in two segments of the financial services industry through its subsidiaries, Investors Capital Corporation (ICC) (a broker-dealer that, doing business as Investors Capital Advisors, ICA, also is a registered investment advisor), Eastern Point Advisors, Inc. (EPA), ICC Insurance Agency,
